United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1619
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Frankie Louis Vasquez,                 *
                                       *         [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: October 1, 2003

                              Filed: October 7, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Frankie Louis Vasquez appeals from the district court’s1 order denying his
motion for early release from his supervised release sentence. After careful review
of the record, we find no abuse of discretion in denying the motion, as there was
ample evidence to suggest that termination of Mr. Vasquez’s supervised release was
not warranted by his conduct and the “interest of justice.” See 18 U.S.C.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
§ 3583(e)(1); United States v. Pregent, 190 F.3d 279, 282-283 (4th Cir. 1999)
(standard of review; affirming district court’s denial of early termination of
supervised release where defendant had extensive criminal background and history
of drug abuse).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                      -2-